Citation Nr: 0826369	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for bilateral eye 
disabilities as a result of surgery performed at the VAMC in 
May 2004.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision of the Department of Veterans' Affairs (VA), 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of eye surgery performed at a VA medical 
facility in May 2004.  The veteran appeared and offered 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO in July 2005.  A transcript of that hearing is of 
record.  

On April 12, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law Judge 
in Washington, D.C.  A transcript of that hearing is also of 
record.  


FINDING OF FACT

The veteran did not suffer additional eye disabilities, which 
is proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in performing a surgical procedure in May 
2004, or as the result of an event that was not reasonably 
foreseeable.  



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for bilateral eye disabilities, as a result 
of complications of surgery performed at a VA medical 
facility in May 2004, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in August 
2004, before the initial original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
compensation pursuant o 38 U.S.C.A. § 1151, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for compensation pursuant 
to 38 U.S.C.A. § 1151, and the duty to assist requirements 
have been satisfied.  The VA medical records of the May 2004 
surgery and follow-up treatment records were obtained.  There 
is no identified relevant evidence that has not been 
accounted for.  The RO obtained a medical opinion from the 
Chief of Plastic Surgery as to whether the veteran currently 
had additional disability due to the surgery.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Factual background.

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (VA Form 21-526) was 
received in July 2004.  His claim stems from a surgical 
procedure performed at the Durham VA Medical Center (VAMC) on 
May 18, 2004.  

Submitted in support of the claim were VA progress notes from 
the Durham VAMC dated from March 2004 to November 2004.  On 
March 3, 2004, the veteran was seen with skin tags of the 
bilateral lids and redundant skin.  He had no visual 
complaints, dry, or tearing eye bilaterally.  Examination 
revealed bilateral upper lid skin redundancy and skin tags.  
On March 9, 2004, it was noted that the veteran had visual 
field obstruction secondary to the hooding and skin lesions 
of his bilateral upper eyelids.  He was scheduled to undergo 
bilateral skin only blepharoplasties.  On May 11, 2004, the 
veteran was seen at the plastic surgery clinic with hooding 
to bilateral eyes, obstructing vision.  The veteran was seen 
for surgical management of his problems.  On May 18, 2004, 
the veteran underwent bilateral upper and lower 
blepharoplasties.  

When seen in June 2004, it was noted that the veteran was 
status post upper and lower blepharoplasties.  Edema was 
resolving nicely; however, he still had a small amount of 
discomfort of the right lower eyelid.  The assessment was 
routine postoperative course; he still needed keratosis 
excised from the right upper eyelid.  On August 25, 2004, the 
veteran mentioned adamantly that he wasn't aware that he was 
having the operation and now there were "problems" with it.  
There were no complaints of dry eyes.  He mentioned 
occasional dust and soap that collects in his right lower 
lid.  On examination, his lower lid sat right at the lower 
limbus of the eye.  There were no signs suggestive of corneal 
abrasion or irritation.  The examiner instructed the veteran 
on caution with stretching his lower lids as he seemed to do 
quite freely in the clinic.  The examiner stated that there 
was no clear need for lacrilube or artificial tears for 
bilateral eyes by history or examination, but sometimes the 
veteran was in the yard and rubbed his eyes for the debris in 
them.  The examiner indicated that, for the time being, the 
veteran should begin to tape his lids at night and as long as 
he can during the day and instruct him to be gentle on them 
avoiding manipulation as much as possible.  During a 
subsequent clinical visit on October 6, 2004, the veteran 
denied pain, scarring, or visual problems; he reported 
feeling better, indicating that he had complied with taping.  
No ectropion was noted on examination; incisions were well-
healed.  

Of record is VA Form 522, which was signed by the veteran on 
April 28, 2004, indicating he had been informed of the nature 
and purpose of the surgical procedure, possible alternative 
methods of treatment, the risks involved, and the possible 
complications involved.  

At his personal hearing in July 2005, the veteran maintained 
that the eye surgery performed at the VAMC in Durham in May 
2004 left him with residuals eye disabilities.  The veteran 
indicated that he experiences occasional blurring in the 
right eye as a result of the eye surgery; secondary, he noted 
that the surgery removed fold from both eyelids and altered 
his appearance.  The veteran stated that he did not ask them 
to remove folds from both eye; he recalled asking them to 
remove a mole off of his right eye and remove a skin tag off 
of his left eye, rather they cut folds of both eye lids but 
left the mole.  The veteran indicated that he was referred to 
the VAMC in Durham by his primary care doctor in Fayetteville 
for removal of a kin tag off of the left eye and a mole off 
of the right eye.  The veteran stated that he did not have 
problems with blurring of the eye prior to the surgery.  The 
veteran testified that he felt pressured to sign the consent 
forms, which were presented to him as the doctors were 
wheeling him into surgery; he argued that they had no 
permission to remove the folds from the right eye.  

In July 2006, the veteran's claims folder was referred to the 
Chief of Plastic Surgery for review and opinion.  Following a 
review of the veteran's chart, the physician noted that the 
veteran consented to a bilateral upper and lower 
blepharoplasty with his wife present on April 28, 2004.  The 
surgery, including the mentioned upper and lower bilateral 
blepharoplasties, was performed on May 18, 2004.  The 
physician noted that, according to clinic note from October 
6, 2004, the veteran had not problems with his vision.  The 
physician added that an 'altered' appearance around the eyes 
due to upper/lower blepharoplasties is a natural appearance 
after such procedures, which was in fact the reason why the 
veteran was referred to plastic surgery.  

At his personal hearing before the Board in April 2007, the 
veteran explained that he began experiencing problems with 
his eyelids in December 2003; he had a skin tag on the left 
eyelid and a mod on the right eyelid, both of which were 
causing him discomfort.  The veteran indicated that he saw 
his primary care physician in Fayetteville, who informed him 
that they did not have the facilities to remove the skin tag 
and the mole; he was referred to the VAMC in Durham.  The 
veteran testified that they never informed him that they were 
going to be making incisions on his eyelids; he had to endure 
five months of pain and limited ability as far as everyday 
life is concerned because he needed to deal with these scars 
on top of his eyes from procedures he never requested and of 
which the doctors never told him were necessary.  The veteran 
testified that he didn't currently have any symptoms or 
disability as a result of the surgery; his problem is that 
the doctor did not remove the mole from his right eyelid.  
The veteran related that he had initially filed a Federal 
Tort Claim; however, after consulting with several attorneys, 
he dropped the claim.  


III.  Legal Analysis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004.  
69 Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in July 2004.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent. To establish the proximate 
cause of an additional disability or death, it must be shown 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination that caused the additional 
disability. Whether the proximate cause of a veteran's 
additional disability or death was an event not recently 
foreseeable is in each claim to be determined based on what a 
reasonable health-care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health-care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health-care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) 
(2007).  

The above cited regulations governing claims under 38 
U.S.C.A. § 1151 were amended effective September 2, 2004, 
while the veteran's appeal was pending.  69 Fed. Reg. 46,426 
(Aug. 3, 2004).  Given that the effect of the changes is to 
make VA regulations consistent with the changes previously 
made to 38 U.S.C.A. § 1151, of which the veteran has been 
clearly advised, he is not prejudiced in the disposition of 
his claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a bilateral eye 
disability, which he claims resulted from surgery performed 
by VA for removal of a fold on the left eye and a mole off of 
the right eye.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for a bilateral eye 
disability as the residuals of the surgery performed at the 
VAMC in Durham on May 18, 2004.  

With regard to additional disability as a residual of the eye 
surgery, as set forth above, VA law and regulation require 
that the evidence show that such additional disability is the 
result of VA hospital care, medical or surgical treatment and 
that the proximate cause of the additional disability must be 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  The 
Board notes that the record contains a consent form signed by 
the veteran in April 2004, which advised him of the risks and 
complications associated with a bilateral upper and lower 
blepharoplasties; the signed consent form indicates that the 
veteran understood the nature of the proposed procedure, 
attendant risks involved, and expected results of the 
blepharoplasties.  The records indicate that, postoperative, 
on October 6, 2004, the veteran denied pain, tearing, or 
visual problems; no ectropion was noted and incisions were 
well-healed.  The veteran indicted that he was feeling 
better.  Moreover, following a thorough review of the 
veteran's file, in July 2006, a VA examiner stated that, 
according to clinic note from October 6, 2004, the veteran 
had no problems with his vision.  The physician added that an 
'altered' appearance around the eyes due to upper/lower 
blepharoplasties is a natural appearance after such 
procedures, which was in fact the reason why the veteran was 
referred to plastic surgery.  Consequently, the requirements 
are not met for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to surgery performed at the VAMC in 
Durham in May 2004.  

Although the veteran may sincerely believe that he incurred 
additional bilateral eye disability due to the surgery 
performed on May 18, 2004, he is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The 
veteran has not submitted any competent evidence to support 
his contentions.  

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
additional bilateral eye disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
any current eye disability was the surgery performed in May 
2004.  In the absence of competent evidence which 
demonstrates additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event not reasonably foreseeable, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery in May 2004 is not warranted.  
Accordingly, the claim is denied.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for a bilateral eye 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a bilateral eye 
disability due to surgery at the VAMC in May 2004 is denied.  


____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


